Mr. Justice Wolf
delivered the opinion of the Court.
The appellees still do not convince ns that either the fiscal or the National City Bank was a necessary party. If the presence in the suit of the appellant might reduce the funds to snch an extent that the National City Bank might have to scale its claim, the' contention might prevail, but appellees do not refer ns to the part of the record from which snch an inference may be made.
 On the other hand, we have become convinced that the notice of the appeal ought to have been served on all the heirs or their attorneys; that Mr. Campos del Toro only represented some of the heirs and this fact was known to the appellant. The other heirs were not notified directly or through their attorneys and the joining of the attorneys in a common petition did not change the respective representa*249tions that they had. Appellees also draw otir attention to the fact that at the time of the appeal the commissioner had finished his duties and was functus officio. The appeal must be dismissed for lack of proper parties.